Citation Nr: 0032842	
Decision Date: 12/18/00    Archive Date: 12/28/00

DOCKET NO.  99-18 451	)	DATE
	)
	)

On appeal from the Department of Veterans Affairs Regional 
Office 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for an upper respiratory 
disability, including allergic rhinitis and sinusitis.


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

M. N. Romero, Associate Counsel


INTRODUCTION

The veteran had active military service from November 1970 to 
November 1994.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a July 1998 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Columbia, South 
Carolina, which denied the veteran's claim of service 
connection for allergies.  Additionally, in light of the 
veteran's statements on file, the Board has restyled the 
issue as listed on the cover page.  


FINDING OF FACT

An upper respiratory disability, including allergic rhinitis 
and sinusitis, is attributable to service.


CONCLUSION OF LAW

An upper respiratory disability, including allergic rhinitis 
and sinusitis, was incurred in service.  38 U.S.C.A. §§ 1110, 
1131 (West 1991), 38 C.F.R. §§ 3.303, 3.380 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Factual Background

The veteran had active military service from November 1970 to 
November 1994.

In July 1970, the veteran was examined for enlistment 
purposes.  The examination report listed no abnormalities.  
The veteran's medical history form shows that he did not 
report a history of allergies. 

In September 1974, the veteran presented for treatment 
complaining of an allergic reaction while in the field.  He 
said he did not go on sick call at the time of the reaction 
but sought treatment the next morning for a small pimple on 
his right arm.  Treatment included medication for the 
affected area.  

In September 1980, the veteran presented for treatment 
complaining of blurred vision, lasting two weeks, as well as 
a headache.  The examiner assessed both allergic rhinitis and 
conjunctivitis.  The veteran was treated with medication.

In March 1984, the veteran presented for treatment 
complaining of congestion.  He stated that he had the flu, 
and he complained of dizziness.  The assessments included 
acute respiratory distress.

In October 1985, the veteran sought treatment for cold 
symptoms and sinus headaches lasting three weeks.  Allergy 
symptoms were assessed and treatment included medication.  
Later that month, the veteran again sought treatment.  At 
this time, he complained of sinus headaches.  The record 
reflects that the examiner diagnosed possible allergic 
rhinitis. 

In November 1989, the veteran presented for treatment with a 
chief complaint of a cold.  He complained of constant 
rhinorrhea and chest congestion.  He also reported pollen hay 
fever with seasonal symptoms.  The examiner assessed a viral 
syndrome versus an allergy.  

In September 1994, the veteran was recommended to undergo an 
allergy consultation.

In May 1998, the RO received the veteran's claim of service 
connection for a chronic allergy condition.

The veteran underwent a VA examination for his allergies in 
June 1998.  The veteran reported that he began having allergy 
symptoms such as nasal congestion and rhinorrhea in 
approximately 1990.  He further advised that this condition 
became worse after moving to South Carolina in 1992.  He 
related that he does not have frequent infections but had 
significant nasal congestion, which worsens with exercise.  
The examiner's impression indicated that the veteran had a 
history of "what sounds like allergic rhinitis, possibly 
vasomotor rhinitis."

Treatment records, dated in August 1998, indicate that the 
veteran received treatment for complaints of a headache in 
the frontal sinus area and nasal drainage.  The record 
indicates throat congestion and no fever.  The examiner 
assessed allergic rhinitis and sinusitis.  The veteran was 
referred to an allergy clinic and was prescribed various 
medications.  Lastly, instructions were given to the veteran 
wherein, he was advised to use a mask when working in the 
yard (i.e. cutting grass and raking).  It was suggested that 
the veteran also employ other methods to curb his allergies.

A VA medical record, dated in October 1998, shows that the 
veteran reported a long history compatible with upper 
respiratory allergies.  He says he was told he had allergies 
while he was in the military, and he also related that he had 
his skin tested long ago.  Following an examination, possible 
respiratory allergies by history were assessed.  The examiner 
referred the veteran to the allergy clinic.  

The veteran received an allergy consultation in January 1999.  
Allergy testing indicated several positive reactions to 
various allergens.  Allergic rhinitis was assessed and 
chronic sinusitis was to be ruled out. 

Records dated from March 1999 through July 1999 indicate the 
veteran was receiving immunotherapy (allergy shots) at the VA 
clinic and reflect that he had a history of allergic 
rhinitis.

In March 1999, the veteran presented for treatment 
complaining of sinus pain and pressure, lasting 4 days.  He 
reported a history of allergic rhinitis and advised that he 
was taking over-the-counter medication.  

At an August 1999 RO hearing, the veteran testified that he 
was not born with allergies.  According to the veteran, his 
allergy problem manifested approximately ten years after his 
enlistment into active service.  He further related that 
while in service, he initially received only "basic" 
treatment for his allergy condition, which included Tylenol 
for a regular runny nose and headache.  The veteran advised 
that when he was stationed at Fort Benning, his condition 
became "real serious."  In addition, he testified that he 
was having pollen and grass allergies.  The veteran testified 
that when he was stationed in Wisconsin, his condition 
continued into the summer.  When he was transferred to Fort 
Jackson, the veteran saw a doctor in reference to his allergy 
condition.  He related that his allergy condition persisted 
until the time of his service discharge.  The veteran also 
related that he was not given an allergy test until three 
years after he retired.  According to the veteran's 
testimony, he is currently receiving allergy shots at the VA 
hospital on a weekly basis.

In November 1999, the veteran was given a second VA 
examination for the purpose of examining his allergies.  (The 
record reveals that the veteran's medical records were not 
available for review at the time of the examination.)  During 
his examination, the veteran reported a medical history of 
occasional breathing difficulty, particularly in the spring 
and fall.  He advised that he smokes about ten cigarettes a 
day.  He reported having had no surgery on his nose or 
sinuses.  He related that he has been seen by an allergist, 
and is currently taking allergy shots, cortisone nose spray, 
and an antihistamine.  A CAT scan done on the veteran 
revealed that there may be some very minimal mucosal 
thickening in the frontal and ethmoid area, which was not 
felt to be significant.  Following an examination, the 
examiner gave an impression of apparent allergic rhinitis by 
history.  No specific allergy symptoms or signs were noted at 
the time of the examination.  Lastly, the examiner recorded 
that there there was evidence of cigarette smoking and no 
evidence on the examination of acute or chronic nose or sinus 
disease. 

Most recently, in May 2000, the veteran presented for a VA 
allergy clinic follow-up visit.  During this follow-up visit, 
the veteran complained of a recurrence and a worsening of his 
upper respiratory symptoms to include congestion, sneezing, 
itching, runny nose, watering of the eyes, and an occasional 
cough producing brownish phlegm, among other things.  The 
examiner pointed out that the patient's symptoms had been 
recurrent for many years, and that a review of his active 
duty records clearly demonstrated allergy symptoms, as well 
as a previous diagnosis of allergic rhinitis.  Other notes in 
the record indicated that the veteran had documented chronic 
sinusitis in the past and now had an exacerbation of his 
symptoms.  Following an objective examination, including CT 
studies, the examiner's assessments were chronic sinusitis 
and allergic rhinitis (with the notation that military health 
records reflected the existence of this particular condition 
in service).

II.  Legal Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.380, diseases of allergic etiology, may 
not be disposed of routinely for compensation purposes as 
constitutional or developmental abnormalities.  Service 
connection must be determined on the evidence as to existence 
prior to enlistment and, if so existent, a comparative study 
must be made of its severity at enlistment and subsequently.  
Increase in the degree of disability during service may not 
be disposed of routinely as natural progress nor as due to 
the inherent nature of the disease.  Seasonal and other acute 
allergic manifestations subsiding in the absence of or 
removal of the allergen are generally regarded as acute 
diseases, healing without residuals.  The determination as to 
service incurrence or aggravation must be made on the whole 
evidentiary showing.

In the instant case, the veteran's service medical records 
show that upon entrance into service in July 1970, the 
veteran recorded no self-history of having allergies and no 
pertinent abnormalities were objectively noted on his 
entrance examination.  The veteran was subsequently treated 
on various occasions for chronic allergy conditions.  
Specifically, service medical records dated in September 1980 
show that he was assessed as having allergic rhinitis.  In 
March 1984, the veteran was assessed as having acute 
respiratory distress.  In October 1985, the record reflects 
that the veteran was again diagnosed as having possible 
allergic rhinitis and was also noted as having sinus 
problems.  

Currently, the veteran continues to suffer from a chronic 
allergy condition.  The post-service manifestations of 
allergic rhinitis were recorded in the veteran's 1998 VA 
examination wherein, the examiner's impression indicated that 
the veteran had a history of "what sounds like allergic 
rhinitis, possibly vasomotor rhinitis."  In July 1998, the 
veteran related that his condition was worsening.  In October 
1998, possible respiratory allergies by history were 
assessed.  Consequently, the veteran was referred to the 
allergy clinic.  A January 1999 allergy consultation 
indicated a positive reaction to various allergens.  The 
veteran now receives immunotherapy (allergy shots) at the VA 
clinic on a weekly basis.  In November 1999, the veteran was 
given a second VA examination.  Although no specific allergy 
symptoms or signs were noted a the time of the examination, 
the examiner did give an impression of an apparent allergic 
rhinitis by history.  Lastly, as recently as May 2000, 
another VA examiner has assessed the veteran as having 
chronic sinusitis and allergic rhinitis, noting that the 
rhinitis condition was documented in the veteran's military 
health records.

Given the evidence of treatment for allergies while in 
service, the continuity of allergy symptoms since service, 
and current medical evidence of such, the Board finds that 
service connection for an upper respiratory disability, 
including allergic rhinitis and sinusitis, is warranted.  
38 U.S.C.A. § 5107(b). 


ORDER

Service connection for an upper respiratory disability, 
including allergic rhinitis and sinusitis is granted.



REMAND

Additionally, it is noted that in July1998, the RO denied 
service connection for right and left knee disabilities and 
granted service connection for hepatitis and left ulnar 
neuropathy and assigned 0 percent ratings for such.  
Thereafter, he filed a timely notice of disagreement with 
respect to the denial of service connection for knee 
disabilities and the assigned evaluations for hepatitis and 
left ulnar neuropathy.  In September 1998, the RO confirmed 
and continued its July 1998 decision.  The veteran, however, 
has not yet been furnished with a statement of the case; as 
such, appropriate action must be taken.  See Manlincon v. 
West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following actions:

The RO should issue the veteran a 
statement of the case with respect to his 
claims of service connection for left and 
right knee disorders and his claims for 
higher ratings for hepatitis and left 
ulnar neuropathy, to include notification 
of the need to timely file a substantive 
appeal to perfect his appeal on these 
issues.

The veteran has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	G. H. Shufelt
	Veterans Law Judge
	Board of Veterans' Appeals

 

